Title: Andrew Oliver to ——, 12 August 1769
From: Oliver, Andrew
To: 


Sir,
New-York, 12th August, 1769.
I have been in this city for some time past executing (with others) his Majesty’s commission for settling the boundary between this province and that of New-Jersey. I left Boston the 11th July, since which my advices from London have come to me very imperfect; but as my friend Mr. Thompson writes me that he had drawn up my case and with your approbation laid it before the D. of Grafton, I think it needful once more to mention this business to you.
There was a time when I thought the authority of government might have been easily restored; but while it’s friends and the officers of the crown are left to an abject dependance on these very people who are undermining it’s authority; and while these are suffered not only to go unpunished, but on the contrary meet with all kind of support and encouragement, it cannot be expected that you will ever again recover that respect which the colonies had been wont to pay the parent state. Government at home will deceive itself, if it imagines that the taking off the duty on glass, paper and painter’s colors will work a reconciliation, and nothing more than this, as I can learn, is proposed in Ld. H’s late circular letter. It is the principle that is now disputed; the combination against importation extends to tea, although it comes cheaper than ever, as well as to the other forementioned articles. In Virginia it is extended lately to wines; and I have heard one of the first leaders in these measures in Boston say, that we should never be upon a proper footing ’till all the revenue acts from the 15th Charles 2d were repealed. Our assembly in the Massachusetts may have been more illiberal than others in their public messages and resolves; yet we have some people among us still who dare to speak in favor of government: But here I do not find so much as one, unless it be some of the King’s servants; and yet my business here leads me to associate with the best. They universally approve of the combination against importing of goods from Great-Britain, unless the revenue acts are repealed, which appears to me little less than assuming a negative on all acts of parliament which they do not like! They say expressly, we are bound by none made since our emigration, but such as our own convenience we choose to submit to; such for instance as that for establishing a post-office. The Bill of Rights and the Habeas Corpus Acts, they say are only declaratory of the common law which we brought with us.
Under such circumstance as these, why should I wish to expose myself to popular resentment? Were I to receive any thing out of the revenue, I must expect to be abused for it. Nor do I find that our chief justice has received the £200 granted him for that service; and yet the assembly have this year withheld his usual grant, most probably because he has such a warrant from the crown.
With regard to my negociations with Mr. Rogers, I did in conformity to your opinion make an apology to Mr. Secretary Pownall for mentioning it, and there submitted it. I hear it has been since talk’d of; but unless I could be assured in one shape or other of £300 per annum, with the other office, I would not chuse to quit what I have. I have no ambition to be distinguished, if I am only to be held up as a mark of popular envy or resentment. I was in hopes before now through the intervention of your good offices to have received some mark of favor from your good friend; but the time is not yet come to expect it through that channel! I will however rely on your friendship, whenever you can with propriety appear in forwarding my interest, or preventing any thing that may prove injurious to it.
If Mr. R. has interest enough to obtain the secretary’s place, I shall upon receiving proper security think myself in honour bound to second his views, though I have none at present from him but a conditional note he formerly wrote me. If he is not like to succeed, and my son Daniel could have my place, I would be content unless affairs take a different turn to resign in his favor, whether administration should think proper to make any further provision for me or not. And yet I never thought of withdrawing myself from the service, while there appeared to me any prospect of my being able to promote it.
If I have wrote with freedom, I consider I am writing to a friend, and that I am perfectly safe in opening myself to you. I am, with great respect, Sir, your most obedient, humble servant,
Andw. Oliver.
